1. Electronic communications networks, personal data and the protection of privacy (
Before the vote:
Madam President, I have one thing to say regarding the vote that we are about to hold. It seems, from the voting list, that we are voting on the compromise text from the committee, instead of the amendments, first. Normally I would have thought that we would vote on the most far-reaching amendments first, so I would ask you to use the power that you have according to Rule 19 in the Rules of Procedure and change the order of the vote so that we vote on the amendments. This concerns the citizens' rights amendments. This is very important for both the Harbour and the Trautmann reports.
Mrs Dahl, as far as I am aware there is no problem. I see no problem with the voting order on the Harbour report. We will proceed as it is on the order paper.